Filed 10/2/13 In re Armando G. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO

In re ARMANDO G., a Person Coming                                    B247605
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. VJ39072)


THE PEOPLE OF THE STATE OF
CALIFORNIA,

         Plaintiff and Respondent,

         v.

ARMANDO G.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Philip K.
Mautino, Judge. Affirmed.
         Jeanine G. Strong, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Lawrence M. Daniels and
Connie H. Kan, Deputy Attorneys General, for Plaintiff and Respondent.
       Minor and appellant Armando G. (minor) appeals from a judgment of the juvenile
court entered after the court found that minor had committed a robbery. He contends that
evidence of identification, force, and fear was insufficient to support the judgment. We
reject minor’s contention, find that substantial evidence supports the juvenile court’s
findings, and affirm the judgment.
                                     BACKGROUND
       Minor had previously been made a ward of the juvenile court under three
sustained petitions. On February 8, 2013, a petition was filed to bring minor within the
jurisdiction of the juvenile court pursuant to Welfare and Institutions Code section 602.
The current petition alleged one count of second degree robbery in violation of Penal
Code section 211. At the adjudication and disposition hearing, the juvenile court heard
testimony, found the allegation true, and sustained the petition. The court ordered minor
to remain a ward of the court on the same terms and conditions of probation as previously
imposed, removed him from the custody of his parents or guardian, and committed him to
the custody and control of the probation officer for placement in a camp community
program for nine months, with 28 days of predisposition custody credit. Minor filed a
timely notice of appeal from the judgment.
       At the adjudication hearing, Daniel V. (Daniel) testified that on the afternoon of
February 6, 2013, he was walking alone home from school holding his cell phone in his
right hand, when someone came up behind him and asked to borrow the phone. Daniel
identified the person in court as minor. When Daniel said “No,” and kept walking, minor
grabbed the top of the phone with his left hand and pulled. Minor was on Daniel’s right
side and slightly behind him when he initially reached for the phone. Daniel gripped the
phone tighter, turned and backed away. Minor then used both hands to pull the cell
phone with greater force. At one point minor placed his hand on top of Daniel’s in an
attempt to pull the phone away. During the struggle, Daniel’s knee gave out and he fell
backward while minor “tripped forward,” and gained possession of the phone. Minor
then ran off with the phone. Daniel testified he was nervous and a “little scared” during
the struggle, and suffered a small scratch on the finger of his left hand. The whole


                                             2
incident lasted less than five minutes, and took only a few seconds for minor to take
possession of the phone. Daniel did not see the cell phone again until a police officer
returned it to him.
       Minor did not testify or present other evidence in his defense.
                                       DISCUSSION
       Minor contends that a finding he committed robbery was not supported by
substantial evidence. A challenge to the sufficiency of the evidence to support a juvenile
court judgment sustaining a criminal allegation is reviewed under the same standard of
review applicable to any criminal appeal. (In re Ryan N. (2001) 92 Cal.App.4th 1359,
1371 (Ryan N.).) Thus, we review the whole record in the light most favorable to the
prosecution to determine whether it discloses evidence that is “reasonable, credible, and
of solid value -- such that a reasonable trier of fact could find the defendant guilty beyond
a reasonable doubt.” (People v. Johnson (1980) 26 Cal.3d 557, 578; see also Jackson v.
Virginia (1979) 443 U.S. 307, 318-319; Ryan N., supra, at p. 1372.) We do not reweigh
the evidence or resolve conflicts in the evidence. (People v. Young (2005) 34 Cal.4th
1149, 1181.)
       “We draw all reasonable inferences in support of the judgment. [Citation.]”
(People v. Wader (1993) 5 Cal.4th 610, 640.) “If the circumstances reasonably justify the
trial court’s findings, reversal is not warranted merely because the circumstances might
also be reasonably reconciled with a contrary finding. [Citations.] The test on appeal is
whether there is substantial evidence to support the conclusion of the trier of fact; it is not
whether guilt is established beyond a reasonable doubt. [Citation.] [¶] Before the
judgment of the trial court can be set aside for insufficiency of the evidence . . . , it must
clearly appear that upon no hypothesis whatever is there sufficient substantial evidence to
support it. [Citation.]” (People v. Redmond (1969) 71 Cal.2d 745, 755; Ryan N., supra,
92 Cal.App.4th at p. 1372.)
Identification evidence
       First, minor contends that the identification of minor by Daniel was not reliable or
trustworthy and was thus insufficient to prove that minor was the perpetrator.


                                               3
       The testimony of a single witness is sufficient to establish identity unless the
testimony is physically impossible or inherently improbable. (See People v. Elliott
(2012) 53 Cal.4th 535, 585.) An in-court identification alone may be sufficient to sustain
a conviction. (People v. Hughes (1969) 271 Cal.App.2d 288, 291.) There is no
requirement of corroboration. (People v. Wilson (1968) 266 Cal.App.2d 106, 108; see
Evid. Code, § 411.)
       Minor contends that because Daniel did not specifically testify he saw defendant
and did not describe his face or other identifiable features, the identification testimony
was insufficient. In addition, minor infers from the following that Daniel did not
sufficiently observe the perpetrator: Daniel was approached from behind; the perpetrator
was on his right and slightly behind Daniel when he first grabbed the cell phone; the
perpetrator ran away when Daniel fell backward; and the entire incident lasted only a few
seconds. Minor concludes that Daniel’s in-court identification was “inherently
improbable.”
       “The ‘inherently improbable’ standard for rejecting testimony on appeal is not
merely an enhanced version of implausibility . . . . [It] means that the challenged
evidence is ‘unbelievable per se . . . ,’ such that ‘the things testified to would not seem
possible.’ [Citation.]” (People v. Ennis (2010) 190 Cal.App.4th 721, 725.) “‘“To
warrant the rejection of the statements given by a witness who has been believed by a
trial court, there must exist either a physical impossibility that they are true, or their
falsity must be apparent without resorting to inferences or deductions. [Citations.] . . .”’”
(People v. Mayberry (1975) 15 Cal.3d 143, 150.) As minor has shown no physical
impossibility and his argument relies on his inference that Daniel did not get a good look
at the perpetrator, he has not demonstrated inherent improbability.
       “‘[I]t is not a proper appellate function to reassess the credibility of the witnesses.’
[Citation.]” (People v. Thompson (2010) 49 Cal.4th 79, 125.) Moreover, we conclude
that Daniel’s testimony gives rise to the reasonable inference that he was able to observe
minor well enough to identify him. Daniel testified that he turned, so that minor was on
his right side, just slightly behind him when minor grabbed the phone with one hand;


                                               4
when Daniel resisted, minor reached with his other hand and used both hands to pull on
the phone while Daniel pulled and backed away from minor. If minor had been wholly
behind Daniel at that point, as minor’s argument presupposes, Daniel could not have
backed away from him. Further, as Daniel fell back, minor “tripped forward,” a scenario
suggesting that the two young men were face to face or nearly so at that point. Because
the circumstances reasonably support the trier of fact’s findings, conflicting inferences do
not warrant reversal. (People v. Rodriguez (1999) 20 Cal.4th 1, 11.)
       Further, any “weakness in the witness’s testimony are matters to be explored on
cross-examination and argued to the trier of fact.” (People v. Robertson (1989) 48 Cal.3d
18, 44; see also People v. Mendez (2010) 188 Cal.App.4th 47, 59.) In addition, a
defendant who claims that his identification was unduly suggestive or unreliable should
object in the trial court. (People v. Ochoa (1998) 19 Cal.4th 353, 411-412 (Ochoa).)
Here, minor did not move to exclude the identification and he failed to avail himself of
the opportunity to cross-examine Daniel in order to establish, if possible, that the
circumstances could not reasonably justify an inference that Daniel observed minor well
enough to identify him.
       The authorities cited by minor are inapplicable and do not support his contention
that in-court identifications alone are insufficient evidence of identity, although some
agree that such identifications can be suggestive and unfair. (See United States v. Wade
(1967) 388 U.S. 218, 228-229, 235-236 [accused must be afforded counsel at pretrial
identification proceedings]; Ochoa, supra, 19 Cal.4th at pp. 411-412 [defendant bears
burden to establish unfair identification]; People v. Bolin (1998) 18 Cal.4th 297, 319
[identity not an issue]; People v. Palmer (1984) 154 Cal.App.3d 79, 88 [error in refusing
instructions on evaluating identification testimony]; People v. Caruso (1968) 68 Cal.2d
183, 184, 189-190 [in-court identification tainted by pretrial lineup without counsel];
United States v. Burdeau (9th. Cir. 1999) 168 F.3d 352 (Burdeau) [no error in refusing
in-court lineup].) Indeed, the federal appeals court observed in Burdeau that “‘[a]s long
as the witness has an independent recollection that is wholly untainted by the police



                                              5
misconduct, an in-court identification is permissible.’ [Citation.]” (Burdeau, supra, at p.
358.)
        Here, the trial court found the evidence of identification sufficient to sustain the
petition. As we have found substantial evidence to support that finding, we may not set it
aside. (People v. Redmond, supra, 71 Cal.2d at p. 755; Ryan N., supra, 92 Cal.App.4th at
p. 1372.)
Evidence of force or fear
        Minor also contends that there was insufficient evidence of a taking by force or
fear to support a robbery finding.
        “Robbery is the felonious taking of personal property in the possession of another,
from his person or immediate presence, and against his will, accomplished by means of
force or fear.” (Pen. Code, § 211.) The quantum of force used must have been “in excess
of that ‘necessary to accomplish the mere seizing of the property.’ [Citations.]” (People
v. Anderson (2011) 51 Cal.4th 989, 995.)
        Minor contends that the evidence showed he committed no more than grand theft
in violation of Penal Code section 487. Minor points to Daniel’s testimony that he let go
of the phone when his knee gave out, causing him to fall. Because he did not apply direct
force to Daniel’s knee, such as by kicking him, minor argues that Daniel’s fall was the
cause of his releasing the phone, not any force applied by minor. Minor concludes that
his offense was at most akin to a purse snatching.
        “[W]here a person wrests away personal property from another person, who resists
the effort to do so, the crime is robbery, not merely theft. [¶] There may be some
generalized impression that a purse snatch -- grabbing a purse (or similar object) from a
person -- is grand theft and nothing more . . . , although the weight of authority is
otherwise where the force used is sufficient. [Citation.]” (People v. Burns (2009) 172
Cal.App.4th 1251, 1257.) “‘“[A]ll the force that is required to make the offense a
robbery is such force as is actually sufficient to overcome the victim’s resistance . . . .”’
[Citations.]” (Id. at p. 1259.)



                                               6
       The evidence clearly established that minor used that quantum of force exceeding
what would have been necessary simply to snatch the phone. Minor did not merely grab
the phone and run as his argument suggests, but struggled against Daniel’s resistance.
Minor grabbed the phone with one hand, and when Daniel resisted by gripping it more
and backing up, minor used both hands to pull harder in his direction. At one point in the
struggle, minor placed his hand on top of Daniel’s hand and tried to pull. We reject as
unreasonable any inference that Daniel’s fall was a fortuitous event unrelated to his
attempt to resist minor’s efforts to pull the cell phone out of his hand, as Daniel was in a
physical struggle with defendant when his knee failed him.
       We conclude that substantial evidence supports a finding that the cell phone was
taken by force. Minor contends that Daniel’s testimony that he was “nervous” and “a
little scared” during the struggle was insufficient to prove that fear allowed the offense to
occur. (See People v. Anderson (2007) 152 Cal.App.4th 919, 946 [robbery requires proof
that victim’s fear “‘allowed the crime to be accomplished’”].) Robbery is “accomplished
by means of force or fear.” (Pen. Code, § 211, italics added.) “There is no need to prove
both force and fear.” (People v. Hays (1983) 147 Cal.App.3d 534, 541.)
       Regardless, fear may be presumed from circumstances that would justify being
afraid, even where the victim minimizes or denies his fear. (People v. Iniguez (1994) 7
Cal.4th 847, 857.) And it may be inferred from the circumstances that the victim’s fear
facilitated the taking. (People v. Mungia (1991) 234 Cal.App.3d 1703, 1709, fn. 2.)
Here, the circumstances would reasonably cause a victim to be afraid; Daniel was in fact
afraid, and we have found the evidence of force was sufficient to support a robbery
conviction. We conclude that such circumstance gives rise to a reasonable inference that
Daniel’s fear facilitated minor’s theft of the cell phone.




                                              7
                                   DISPOSITION
      The judgment of the juvenile court is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                               ___________________________, J.
                                               CHAVEZ

We concur:



__________________________, P. J.
BOREN



__________________________, J.
ASHMANN-GERST




                                           8